                   Case 18-22879        Doc 29     Filed 10/11/18     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

In re                                          *
                                               *
CLAUDIA PATRICIA HOFFMANN                      *       Bankruptcy Case No: 18-22879
                                               *       Chapter 7
                               Debtor          *
                                               *
*       *      *       *       *        *      *

                       CONSENT MOTION TO EXTEND DEADLINE
                   TO FILE COMPLAINTS OBJECTING TO DISCHARGE

        Claudia Patricia Hoffmann, Debtor, hereby requests that this Court enter an order

extending the time for all parties-in-interest to file a complaint objecting to discharge, and in

support states as follows:

        The Debtor, in exchange for the Trustee’s agreement to continue the §341 Meeting of

Creditors for the above-captioned case, consents to the entry of an order extending the time for

all parties in-interest to file complaints objecting to the discharge of the Debtor.

        WHEREFORE, the Debtor respectfully requests that this Court enter an Order

extending the original deadline for all parties-in-interest to file complaints objecting to the

discharge of the Debtor by sixty (60) days.



                                               Respectfully submitted,

                                               /s/ Richard B. Rosenblatt
                                                   RICHARD B. ROSENBLATT #04678
                                                   The Law Office of Richard B Rosenblatt PC
                                                   30 Courthouse Square, Suite 302
                                                   Rockville, Maryland 20850
                                                   Office: 301-838-0098
                                                   Fax: 301-838-3498
                                                   rrosenblatt@rosenblattlaw.com
                   Case 18-22879        Doc 29   Filed 10/11/18   Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 11, 2018 a copy of the foregoing Consent
Motion to Extend Deadline to File Complaints Objecting to Discharge was mailed first class
mail, postage prepaid, to:

Chapter 13 Trustee

and all creditors and parties in interest.

                                             /s/ Richard B. Rosenblatt
                                                 RICHARD B. ROSENBLATT #04678
                                                 The Law Offices of Richard B. Rosenblatt, PC
                                                 30 Courthouse Square, Suite 302
                                                 Rockville, Maryland 20852
                                                 (301) 340-8200
                                                 Rrosenblatt@rosenblattlaw.com
                                                 Bankruptcy Counsel for Claudia Hoffmann
